Citation Nr: 0939007	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  05-00 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
fracture of the left clavicle.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for glaucoma, to 
include as due to exposure to ionizing radiation.     

4.  Entitlement to service connection for gout.  

5.  Entitlement to service connection for the residuals of a 
left knee injury with a contusion.

6.  Entitlement to an initial compensable rating for the 
residuals of a left inguinal hernia repair.

7.  Entitlement to service connection for a left eye 
cataract.  


REPRESENTATION

Veteran represented by:	Patricia Poole, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from January 1974 to 
January 1978 and from October 2001 to May 2002.  He also had 
periods of service with the Navy Reserves.        

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of January 2004 and May 2004 rating actions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Oakland, California.                 

By the January 2004 rating action, the RO granted service 
connection for status-post inguinal hernia repair with 
residual discomfort and assigned a noncompensable disability 
rating, effective from June 1, 2002.  In the same rating 
action, the RO deferred the issues of entitlement to service 
connection for the residuals of a fracture of the left 
clavicle, hypertension, glaucoma, gout, and the residuals of 
a left knee injury with a contusion.  In the May 2004 rating 
action, the RO denied the aforementioned service connection 
claims.  In July 2004, the Veteran filed a notice of 
disagreement (NOD) in which he disagreed with the evaluation 
assigned to his service-connected residuals of a left 
inguinal hernia repair, and also with the denial of his 
service-connection claims.  A statement of the case (SOC) was 
issued in October 2004, and the Veteran submitted a 
substantive appeal (VA Form 9) in December 2004.   

By a November 2007 rating action, the RO granted service 
connection for the residuals of a fracture of the right 
clavicle.  The RO noted that the decision was considered a 
full grant of benefits sought on the Veteran's appeal.  
However, the Board notes that at the time of the November 
2007 rating action, the only issue that was pertinent to the 
Veteran's shoulders that had been developed for appellate 
review was the Veteran's claim for service connection for the 
residuals of a fracture of the left clavicle, not his right 
clavicle.  In addition, in the November 2007 rating action, 
the RO continued to deny the Veteran's claim for service 
connection for the residuals of a fracture of the left 
clavicle.  Thus, the Board finds that the aforementioned 
service connection claim regarding the left clavicle is still 
in appellate status.   

In the November 2007 rating action, the RO also granted a 
separate 10 percent disability rating for a scar, status-post 
left inguinal hernia repair, effective from June 1, 2002.  
The Veteran has not disagreed with the rating or effective 
date assigned for this disability.  

In July 2009, while sitting at the RO in Oakland, California, 
the Veteran testified at a videoconference hearing before the 
undersigned.  A transcript of the hearing is associated with 
the Veteran's claims folder.  

With respect to the issue of entitlement to service 
connection for a left eye cataract, the Board notes that by a 
March 2009 rating action, the RO denied the Veteran's claim.  
In a letter from the Veteran, dated in April 2009, he stated 
that he had provided the necessary documents to substantiate 
his claim for service connection for a left eye cataract.  
The Board construes the April 2009 letter from the Veteran as 
a timely NOD for that claim.  Pursuant to the holding in 
Manlincon v. West, 12 Vet. App. 119 (1998), the 
aforementioned issue must be remanded.

The issue of entitlement to service connection for a left eye 
cataract is addressed in the REMAND portion of the decision 
below and is REMANDED to the Department of Veterans Affairs 
Regional Office.


FINDINGS OF FACT

1.  While the Veteran's service treatment records are 
negative for any findings of an injury to the left shoulder, 
they do show that the Veteran fractured his right clavicle 
after he was involved in an automobile accident; the Veteran 
has provided credible lay evidence that he injured his left 
shoulder at the same time he injured his right clavicle and 
there is competent medical evidence of a nexus between his 
current diagnosis of residuals of a left shoulder strain, 
with acromial-clavicular separation and ossification of joint 
tendon (calcific tendonitis) and the in-service trauma.

2.  The Veteran's service treatment records from his first 
period of active service, from January 1974 to January 1978, 
are negative for any complaints or findings of hypertension; 
hypertension was not present within one year of that initial 
period of service; there is no competent evidence of a nexus 
between any currently diagnosed hypertension and any incident 
of that period of service.    

3.  The probative evidence undebatably establishes that the 
Veteran had hypertension prior to his acceptance and 
enrollment into his second period of active service from 
October 2001 to May 2002.     

4.  The probative evidence undebatably establishes that the 
Veteran's pre-existing hypertension underwent no chronic 
worsening or permanent increase in severity during or as a 
result of active service.   

5.  The Veteran's service treatment records from his first 
period of active service, from January 1974 to January 1978, 
are negative for any complaints or findings of glaucoma; 
there is no competent evidence of a nexus between any 
currently diagnosed glaucoma and any incident of service, to 
include alleged exposure to ionizing radiation.      
6.  The probative evidence undebatably establishes that the 
Veteran had glaucoma prior to his acceptance and enrollment 
into his second period of active service from October 2001 to 
May 2002.     

7.  The probative evidence undebatably establishes that the 
Veteran's pre-existing glaucoma underwent no chronic 
worsening or permanent increase in severity during or as a 
result of active service.   

8.  The Veteran's service treatment records from his periods 
of active service are negative for any complaints or findings 
of gout; there is no competent evidence of a nexus between 
any currently diagnosed gout and any incident of service.   

9.  The Veteran gives a history of injuring his left knee 
during service, but his service treatment records are 
negative for any complaints or findings of a left knee injury 
or disability, to include a left knee sprain and contusion; 
the preponderance of the competent evidence of record is 
against a nexus between a current left knee disability, to 
include a left knee sprain and contusion, and any incident of 
service.

10.  The Veteran's residuals of a left inguinal hernia repair 
are manifested by subjective complaints of intermittent 
tenderness associated with lifting and straining, with no 
evidence of recurrence of the hernia.  (A 10 percent rating 
is in effect for a tender left inguinal surgical scar, which 
is not at issue here.)


CONCLUSIONS OF LAW

1.  Service connection for the residuals of a left shoulder 
strain, with acromial-clavicular separation and ossification 
of joint tendon (calcific tendonitis), is warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303 (2009).

2.  The Veteran's hypertension was not incurred during his 
first period of service, nor may it be presumed to have been 
incurred therein; his hypertension clearly and unmistakably 
pre-existed his second period of active service, from October 
2001 to May 2002, and clearly and unmistakably was not 
aggravated during his second period of active service.  
38 U.S.C.A.§§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009); VAOPGCPREC 3-2003; 
Wagner v. Principi, 370 F.3d 1089, 1096 (2004).     

3.  Service connection for glaucoma, to include as due to 
exposure to ionizing radiation, is not warranted.  
38 U.S.C.A.§§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009); VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089, 
1096 (2004).    

4.  Gout was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).   

5.  A left knee disability, to include a left knee sprain and 
contusion, was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

6.  The criteria for an initial compensable evaluation for 
the residuals of a left inguinal hernia repair (aside from a 
separately rated tender left inguinal scar) have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.114, Diagnostic Code 7338 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 
2003, March 2006, and August 2007 letters sent to the Veteran 
by the RO adequately apprised him of the information and 
evidence needed to substantiate the claims.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.

At the outset, the Board notes that with respect to the 
Veteran's claim of entitlement to service connection for the 
residuals of a fracture of the left clavicle, given the 
favorable outcome as noted below, no conceivable prejudice to 
the Veteran could result from this adjudication of this 
particular claim.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).    

In regard to the Veteran's remaining claims of entitlement to 
service connection for hypertension, glaucoma, gout, and the 
residuals of a left knee injury with a contusion, and 
entitlement to an initial compensable rating for the 
residuals of a left inguinal hernia repair, the Board finds 
that VA has met these duties with regard to the claims 
adjudicated on the merits in this decision.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  Written notice provided in 
June 2003, March 2006, and August 2007 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran 
received notice of the evidence needed to substantiate his 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  In addition, the March 2006 letter 
informed him about how VA determines effective dates and 
disability ratings, as required by Dingess.     

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in June 2003, prior to the 
appealed from rating decisions, along with the subsequent 
notice provided in March 2006 and August 2007, after the 
decisions that are the subject of this appeal.  Despite any 
timing deficiency, the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the Veteran's claims for service 
connection for hypertension, glaucoma, the residuals of a 
left knee injury with a contusion, and gout, and that the 
preponderance of the evidence is against the Veteran's claim 
for an initial compensable rating for the residuals of a left 
inguinal hernia repair, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.      

In regard to the Veteran's claim for an initial compensable 
rating for the residuals of a left inguinal hernia repair, 
the Board is cognizant of Vazquez-Flores v. Peake, 22 Vet 
App. 137 (2008), which pertains to notice of the criteria 
necessary for an increased rating.  (The Board 
parenthetically notes that that decision was overruled in 
part-see Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. 
Sep. 4, 2009).)  However, since the claim on appeal is a 
downstream issue from that of service connection, Vazquez 
notice is not required.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003); Dingess, 19 Vet. App. at 473, 491.  In Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007), the Court held that when 
VA has granted a service connection claim and the veteran 
thereafter in his notice of disagreement challenges the 
rating assigned, as here, a duty to provide VCAA notification 
as to the higher rating issue does not attach because the 
higher rating challenge does not technically constitute a 
"claim," which would trigger VCAA notice duties.  Dunlap, 
supra, at 117 (holding that "[w]hen [the claimant] filed his 
notice of disagreement after his service-connection award, 
his claim had been more than substantiated, and section 
5103(a) [notice] was no longer required").

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.        




Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant). 

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran received VA 
examinations in July 2003 and September 2007.  With respect 
to the Veteran's higher rating claim, the aforementioned VA 
examinations revealed findings that are adequate for rating 
the Veteran's residuals of a left inguinal hernia repair.  
Thus, the VA has no duty to provide another examination or a 
medical opinion.  38 C.F.R. §§ 3.326, 3.327.  

With respect to the service connection claims, in the July 
2003 VA general and eye examinations, the Veteran was 
diagnosed with hypertension, glaucoma, gout, and a left knee 
sprain and contusion.  However, the examiners from the 
examinations did not address any of the pertinent nexus or 
aggravation questions.  The Board notes that the Veteran did 
not receive additional VA examinations for the purposes of 
deciding these claims, apparently because the RO did not deem 
such an opinion or examination to be "necessary" to render 
its decision on the claims.  See 38 U.S.C.A. § 5103A(d)(1); 
accord 38 C.F.R. 3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 
38 C.F.R. § 3.159(c)(4) require the Secretary to treat an 
examination or opinion as being necessary to make a decision 
on a claim if, taking into consideration all information and 
law or medical evidence (including statements of the 
veteran), there is "(1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these elements results in a necessary 
medical examination or opinion; a negative response to any 
one element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon, supra, 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

With respect to the Veteran's claim for service connection 
for hypertension, the evidence of record shows that the 
Veteran had hypertension prior to his re-enlistment into the 
military in October 2001.  However, the Veteran's service 
treatment records for his second period of active military 
service, from October 2001 to May 2002, are negative for any 
treatment of the Veteran's hypertension.  Therefore, the 
probative evidence undebatably establishes that the Veteran's 
pre-existing hypertension underwent no chronic worsening or 
permanent increase in severity during or as a result of 
active service.  See 38 U.S.C.A. § 1111; Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.

In regard to the Veteran's claim for service connection for 
glaucoma, there is no competent evidence of a nexus between 
any currently diagnosed glaucoma and any incident of service, 
to include alleged exposure to ionizing radiation.  In 
addition, although the evidence of record shows that the 
Veteran had glaucoma prior to his re-enlistment into the 
military in October 2001, the Veteran's service treatment 
records for his second period of active military service, 
from October 2001 to May 2002, are negative for any treatment 
of the Veteran's glaucoma.  Thus, the probative evidence 
undebatably establishes that the Veteran's pre-existing 
glaucoma underwent no chronic worsening or permanent increase 
in severity during or as a result of active service.  Id.

In regard to the Veteran's claim for service connection for 
gout, the Veteran's service treatment records from his 
periods of active service are negative for any complaints or 
findings of gout, and there is no competent evidence of a 
nexus between any currently diagnosed gout and any incident 
of service.     

With respect to the Veteran's claim for service connection 
for the residuals of a left knee injury with a contusion, to 
the extent that the diagnosis from the Veteran's July 2003 VA 
examination of a left knee sprain and contusion is offered as 
medical evidence of a link between the Veteran's currently 
diagnosed left knee disability and his period of service, 
specifically his claimed in-service left knee injury during 
his second period of service, such evidence is outweighed by 
the fact that the Veteran's service treatment records from 
his second period of service, including the May 2002 
demobilization examination, are negative for any complaints 
or findings of a left knee disability, to include a left knee 
sprain and contusion.     

In light of the above, the Board finds that there is no duty 
to provide another examination or obtain a medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4).   

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Service Connection Claims

A.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (2009).  

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including cardiovascular-renal 
disease (to include hypertension), if they are shown to be 
manifest to a degree of 10 percent or more within one year 
following the veteran's separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may also be granted where the evidence of 
record establishes that a particular injury or disease 
resulting in disability, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

A veteran is presumed to have been in sound condition at 
service entrance except as to defects, infirmities, or 
disorders noted, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
service.  38 U.S.C.A. § 1111. The implementing regulation, 38 
C.F.R. § 3.304(b), similarly provides that "[t]he veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted."  38 C.F.R. § 3.304(b). A 
veteran thus enjoys an initial presumption of sound condition 
upon service entry if the enlistment records do not reflect 
that the veteran has a disease or injury that subsequently 
becomes manifest during service.  Wagner v. Principi, 370 
F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting 
condition is noted upon entry to service, the veteran is 
presumed to have been sound upon entry," but that "if a 
preexisting disorder is noted upon entry to service, the 
veteran cannot bring a claim for service connection for that 
disorder"); see 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

To rebut the presumption of soundness under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service, and that 
the disease or injury was not aggravated by service.    
VAOPGCPREC 3-2003; Wagner, supra.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

B.  Residuals of a Fracture of the Left Clavicle

Factual Background

The Veteran's service treatment records are negative for any 
complaints or findings of a left shoulder injury or 
disability.  The records show that in November 1976, the 
Veteran was treated for complaints of pain over his right 
clavicle.  At that time, he stated that he had developed pain 
in his right shoulder after a recent automobile accident.  
The examiner noted that x-rays of the Veteran's right 
shoulder revealed a "greenstitch fracture" of the right 
shoulder.  In January 1978, the Veteran underwent a 
separation examination.  At that time, his upper extremities 
were clinically evaluated as "normal."      

In May 2003, the Veteran filed a claim of entitlement to 
service connection for a "broken collar bone."  

In July 2003, the Veteran underwent a VA examination.  At 
that time, he stated that during his first period of active 
service, he injured his left clavicle and subsequently 
developed chronic pain in his left shoulder.  According to 
the Veteran, at present, he had difficulty lifting his left 
arm.  The physical examination of the Veteran's left shoulder 
showed that a clavicular defect was palpable at the junction 
of the distal one-third and proximal two-thirds of the 
clavicle.  That was minimally tender, non-adherent, and non-
depressed.  There was decreased range of motion of the 
shoulder, and there was mild discomfort with resisted 
supraspinatus testing.  The assessment was of status-post 
left-sided clavicular fracture.  X-rays of the Veteran's left 
shoulder were reported to show a mid shaft clavicle fracture.  
There was a spur of bone extending from the lateral aspect of 
the clavicle extending to the coracoid area with suggestion 
of a pseudoarticulation in that region.  The 
acromioclavicular (AC) joint space was widened.  The 
impression was of an old healed fracture at the mid clavicle; 
bone spur between lateral aspect and clavicle and coracoid 
area; and widening of the AC joint.      

In a private medical statement from V.B., M.D., dated in 
September 2003, Dr. B. stated that he had evaluated the 
Veteran for a possible right shoulder injury which was not 
found.  According to Dr. B., the Veteran had not been found 
to have a broken collar bone.  Dr. B. attached medical 
treatment records to his statement which showed that in 
September 2002, he treated the Veteran for complaints of a 
left shoulder injury.  According to the Veteran, he fell in 
Japan and injured his left shoulder.  Pursuant to Dr. B.'s 
request, the Veteran had x-rays taken of his left shoulder.  
The x-rays were interpreted as showing no acute fracture or 
dislocation.  There was a several centimeter area of ossific-
looking density which projected adjacent to the coracoid 
process on the scapula and superior to the coracoid process.  
No calcific bursitis was seen.  The impression was of no 
definite joint disease seen; large area of ossification which 
may be in the coracoclavicular ligament, possibly congenital 
versus post-traumatic.      

A VA examination was conducted in November 2007.  At that 
time, the examiner noted that she had reviewed the Veteran's 
claims file.  The examiner stated that given that Dr. B.'s 
treatment records documented that he had treated the Veteran 
for a left shoulder injury and had ordered x-rays of the 
Veteran's left shoulder, it was clear that Dr. B. had 
mistakenly referred to the Veteran's right shoulder injury in 
the September 2003 medical statement, when he meant to refer 
to the left shoulder.  The examiner also noted that upon a 
review of the private September 2002 left shoulder x-ray 
report, which showed a large area of ossification near the 
coracoclavicular ligament, and the VA July 2003 left shoulder 
report, which showed old healed fractured clavicle, it was 
not unusual for radiologists to call the same defect 
different things, but both x-rays documented a calcified 
(i.e., boney or ossified) abnormality along the left 
clavicle, near the coracolclavicular or AC joint.  The 
examiner stated that according to the Veteran, at the time of 
the 1974 automobile accident, the car "rolled and was 
totaled," and he developed pain in both of his shoulders, 
although he only discussed the right shoulder pain at the 
time of the accident.  He noted that while he was stationed 
in Japan, he fell and re-injured his left shoulder.  The 
Veteran reported that after his discharge, he continued to 
experience chronic pain in both of his shoulders.  

Following the physical examination, the examiner diagnosed 
the Veteran with residuals of a right clavicle fracture, and 
residuals of a left shoulder strain, with acromial-clavicular 
separation and ossification of joint tendon (also called 
calcific tendonitis).  The examiner opined that the residual 
right shoulder problem was most likely caused by or a result 
of the in-service right clavicle fracture.  The examiner 
further opined that the Veteran's left shoulder condition was 
at least as likely as not (50/50 probability) caused by or a 
result of the same service-connected motor vehicle accident 
that fractured the right clavicle.  The examiner stated that 
the Veteran's service treatment records documented that he 
fractured his right clavicle, from which he had mild residual 
pain and decreased motion.  The examiner indicated that "no 
sentinel event" was found in the Veteran's records regarding 
a left shoulder injury other than the motor vehicle accident 
that fractured the right clavicle and the noncombat fall 
while on active duty.  Either could have caused shoulder 
damage, especially a roll-over car accident that fractured 
the clavicle on the other side.  The residual left shoulder 
pain, stiffness, instability, and decreased motion, as well 
as mild weakness in the left arm, were problems consistent 
with an old AC joint separation, which was caused by severe 
tendon pull that calcified over time.  It was also observed 
that it was common for calcific tendonitis to manifest years 
after an AC separation injury.             

By a November 2007 rating action, the RO granted service 
connection for the residuals of a fracture of the right 
clavicle.  

Analysis

In this case, the Board recognizes that the Veteran's service 
treatment records are negative for any complaints or findings 
of a left shoulder disability or injury.  However, the 
records do show that in November 1976, the Veteran was 
involved in an automobile accident and fractured his right 
clavicle.  The Board further observes that there is a lapse 
of time between the Veteran's separation from his first 
period of service in January 1978 and the first documented 
medical diagnosis of a left shoulder disorder in September 
2002, at which time x-rays of the Veteran's left shoulder 
were reported to show a large area of ossification near the 
coracoclavicular ligament.  However, the Veteran is competent 
under the law to describe what he experienced while in 
military service.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  Therefore, based on the Veteran's 
contention that he injured his left shoulder at the same time 
he injured his right shoulder, and considering that there is 
evidence of an in-service right shoulder injury, and that 
current x-rays of the left shoulder show an old healed 
fracture at the mid clavicle, suggesting a previous trauma, 
the Board finds that in November 1976, the Veteran sustained 
an injury to both his right shoulder and his left shoulder 
when he was involved in an automobile accident.  The Board 
also observes that, as noted by the examiner from the 
Veteran's November 2007 VA examination, such a roll-over car 
accident as described by the Veteran that fractured the 
clavicle on the right side could have caused shoulder damage 
on the left side.        

The Court has held that VA must base its decisions on medical 
evidence.  See Murray v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In this regard, the opinion from the examiner from 
the November 2007 VA examination supports, rather than 
opposes, the Veteran's contentions, and there is no contrary 
opinion of record.  In the November 2007 VA examination 
report, the examiner stated that the private September 2002 
left shoulder x-ray report, which showed a large area of 
ossification near the coracoclavicular ligament, and the VA 
July 2003 left shoulder report, which showed old healed 
fractured clavicle, basically documented the same defect, 
which was a calcified abnormality along the left clavicle, 
near the coracolcavicular or AC joint.  According to the 
examiner, the origin of the calcified abnormality was an old 
AC joint separation, which was caused by severe tendon pull 
that calcified over time.  It was also observed that it was 
common for calcific tendonitis to manifest years after an AC 
separation injury.  Thus, the examiner indicated that at the 
time of the Veteran's automobile accident, the Veteran 
experienced a left AC joint separation which ultimately 
resulted in calcific tendonitis.  He diagnosed the Veteran 
with residuals of a left shoulder strain, with acromial-
clavicular separation and ossification of the joint tendon 
(calcific tendonitis) and opined that the Veteran's left 
shoulder condition was at least as likely as not (50/50 
probability) caused by or a result of the same service-
connected motor vehicle accident that fractured the right 
clavicle.  Thus, the examiner's nexus opinion supports the 
contended causal relationship.  

The Board recognizes that in the September 2003 private 
medical statement, Dr. V.B. indicated that he had treated the 
Veteran for a possible right shoulder injury which was not 
found.  As noted by the examiner from the Veteran's November 
2007 VA examination, given that Dr. B.'s treatment records 
documented that he had treated the Veteran for a left 
shoulder injury and had ordered x-rays of the Veteran's left 
shoulder, it was clear that Dr. B. had mistakenly referred to 
the Veteran's right shoulder injury in the September 2003 
medical statement, when he meant to refer to the left 
shoulder.  In regard to his statement that no shoulder injury 
was found, the Board notes that although x-rays taken at the 
time of his evaluation of the Veteran in September 2002 did 
not show any fracture or dislocation, the x-rays did show a 
large area of ossification near the coracoclavicular 
ligament.  According to the examiner from the Veteran's 
November 2007 VA examination, that area of ossification 
represented a calcified abnormality along the left clavicle, 
and the origin of the calcified abnormality was an old AC 
joint separation, which was caused by severe tendon pull that 
calcified over time.   

In this case, while there are no service treatment records 
regarding the Veteran's left shoulder injury, the Veteran's 
statements and the November 2007 VA medical opinion place the 
positive and negative evidence relevant to a nexus between a 
current left shoulder disability and in-service left shoulder 
trauma in relative equipoise.          

In light of the above, the Board finds that it is at least as 
likely as not that the Veteran's currently diagnosed 
residuals of a left shoulder strain, with acromial-clavicular 
separation and ossification of joint tendon (calcific 
tendonitis), is linked to the in-service left shoulder 
injury.  With application of the benefit of the doubt 
doctrine, service connection for the residuals of a left 
shoulder strain, with acromial-clavicular separation and 
ossification of joint tendon (calcific tendonitis), is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. 
§ 3.102, 3.303.         

C.  Hypertension

In July 2009, while sitting at the RO in Oakland, California, 
the Veteran testified at a videoconference hearing before the 
undersigned.  At that time, he stated that he was initially 
diagnosed with hypertension in approximately 1980.  The 
Veteran indicated that he was given medication to control his 
hypertension.  According to the Veteran, in February 2001, 
while he was in the Navy Reserves, he was on his way to a 
week-end drill when he passed out due to his hypertension and 
had to seek medical attention.  He noted that he believed he 
was on active duty at the time of the incident.  In response 
to the question as to whether he had been diagnosed with any 
other cardiovascular problems since that time, the Veteran 
responded "no."      

The Veteran's service treatment records from his first period 
of active service, from January 1974 to January 1978, are 
negative for any complaints or findings of hypertension.  
Given that the Veteran has testified that he was first 
diagnosed with hypertension in 1980, after his first period 
of active service, and in light of his contention that his 
pre-existing hypertension was aggravated during service, it 
is apparent that he is not alleging that his hypertension was 
related to his first period of active service.  Nevertheless, 
there is no competent medical evidence of record which links 
the Veteran's currently diagnosed hypertension to his first 
period of active military service, from January 1974 to 
January 1978, nor is there ant medical evidence to show 
hypertension within one year of separation from the Veteran's 
first period of active duty.  See 38 C.F.R. § 3.309(a).   

The Veteran's service treatment records for his second period 
of active service, from October 2001 to May 2002, do not 
include his enlistment examination.  In this regard, the 
Veteran is entitled to a presumption of soundness at service 
entrance.  The initial question, therefore, is whether the 
evidence clearly and unmistakably demonstrates that the 
Veteran's hypertension pre-existed his second period of 
active service.  See VAOPGCPREC 3-2003; see also Wagner, 
supra.

Upon a review of the Veteran's service treatment records from 
his periods of service with the Navy Reserves and from his 
second period of service from October 2001 to May 2002, the 
Board notes that according to the records, in February 1991, 
the Veteran underwent a blood pressure check.  At that time, 
his blood pressure was 130/84 in the supine position, and 
136/86 in the upright position.  The diagnosis was 
hypertension which was under control.  The remaining records 
show intermittent treatment for the Veteran's hypertension.  
In June 1999, it was noted that the Veteran presented for a 
re-enlistment interview.  The examiner stated that the 
Veteran took medication for his hypertension and that his 
blood pressure was under control.  The Veteran was cleared 
for re-enlistment.  In a "5 year" examination that was 
conducted in September 2001, the examiner reported that the 
Veteran took medication for his hypertension.  In October 
2001, it was noted that the Veteran was recalled to active 
duty and that he was qualified for full duty.  

In light of the above, the Board finds that there is clear 
and unmistakable evidence that the Veteran's hypertension 
existed prior to his entry into his second period of active 
service from October 2001 to May 2002.  The next question for 
the Board is whether the evidence clearly and unmistakably 
demonstrates that the Veteran's hypertension was not 
aggravated by service.  In this regard, the Veteran's service 
treatment records from his second period of active service 
are negative for any complaints or findings of hypertension.  
In May 2002, the Veteran underwent a demobilization 
examination.  At that time, he stated that he was taking 
medication for his hypertension.  In response to the question 
of what the state of his overall health was when compared to 
his last medical assessment/physical examination, he replied 
"the same."  In response to the question as to whether he 
had been treated by a health care provider, admitted to a 
hospital, or had surgery since his last medical 
assessment/physical examination, the Veteran responded 
"no."       

In a private medical statement from Dr. V.B., dated in 
September 2003, Dr. B. stated that he had treated the Veteran 
for essential hypertension.  

In July 2003, the Veteran underwent a VA examination.  At 
that time, he stated that he had experienced hypertension 
since he was 30 years old.  He indicated that he took 
medication to control his hypertension and that he had no 
heart symptoms at all.  According to the Veteran, his EKG had 
always been normal and he had no limitations.  Following the 
physical examination, the Veteran was diagnosed with 
hypertension, under treatment.     

In October 2008, the RO received private medical records 
which showed that in February 2001, the Veteran was 
hospitalized for one day.  Upon admission, it was noted that 
the Veteran had experienced a loss of consciousness and fell.  
The Veteran's wife took his blood pressure and it was 95/65, 
and then 80/60.  The Veteran denied any chest pain or any 
shortness of breath.  He stated that he had a history of 
hypertension.  While the Veteran was hospitalized, he had a 
chest x-ray taken which was reported to be normal.  The 
Veteran also underwent an echocardiography which was reported 
to be normal.       

In view of the foregoing, to include the fact that the 
Veteran's service treatment records from his second period of 
active service are negative for any specific treatment for 
the Veteran's hypertension, and given that the post-service 
medical evidence only shows continuing treatment for the 
Veteran's hypertension, without any worsening or heart 
complications, the Board finds that the evidence of record 
does not indicate that the Veteran's hypertension, which 
existed prior to his second period of active service, 
increased in severity during, or due, to service.  Thus, the 
Board finds that the evidence of record does not indicate 
that the Veteran's hypertension, which existed prior to his 
second period of active service, increased in severity 
during, or due, to service.  Therefore, the Board concludes 
that the Veteran's hypertension clearly and unmistakably was 
not aggravated in service.

The Board recognizes the Veteran's contention that he was on 
active duty in February 2001 and fell during this time due to 
his hypertension.  The Veteran maintains, in essence, that 
this incident was an example of how his hypertension was 
aggravated during a period of active service.  In this 
regard, private medical records show that in February 2001, 
the Veteran was hospitalized for one day after he lost 
consciousness and fell.  There is no evidence of record which 
shows that the Veteran was on active duty or active duty for 
training (ACDUTRA) at the time of his hospitalization.  
Regardless, the Board notes that during the Veteran's 
hospitalization, a chest x-ray and an echocardiography were 
both reported to be normal and the Veteran was released after 
only one day.  Thus, no aggravation of the Veteran's pre-
existing hypertension was found.     

In this case, the Veteran contends that his pre-existing 
hypertension was aggravated by his second period of active 
service.  In this regard, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Layno v. Brown, 6 Vet. App. 465 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  However, when the determinative issues involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the Veteran possesses medical 
expertise, nor is it contended otherwise.  Therefore, his 
opinion that his pre-existing hypertension was aggravated by 
his second period of active service is not competent 
evidence.  

The Board recognizes that the evidence of record also 
includes lay statements from the Veteran's friends.  To the 
extent such statements are offered to establish that the 
Veteran's pre-existing hypertension was aggravated by 
service, such statements do not constitute competent evidence 
with respect to medical diagnosis, nexus or aggravation.  As 
lay people without medical expertise, they are not qualified 
to offer evidence that requires medical knowledge such as a 
diagnosis or opinion as to the cause of a disability.  See 
Espiritu, 2 Vet. App. at 492, 494; Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).

The Court has stated that the standard of proof for rebutting 
the presumption of soundness is not merely evidence that is 
cogent and compelling, i.e., a sufficient showing, but 
evidence that is clear and unmistakable, i.e., undebatable.  
See Cotant v. Principi, 17 Vet. App. 116, 132, citing 
Vanerson v. West, 12 Vet. App. 254, 261 (1999).  Further, the 
implementing regulation pertaining to evidence that rebuts 
the presumption of soundness equates clear and unmistakable 
evidence to that which is obvious and manifest.  38 C.F.R. § 
3.304.

For the reasons discussed above, the Board finds that when 
the evidence is viewed as a whole, it is obvious that the 
Veteran had hypertension prior to his second period of active 
service and that it did not increase in severity during or as 
a result of service.  The Board therefore finds that the 
probative evidence clearly and unmistakably establishes that 
the Veteran's hypertension existed before examination, 
acceptance, and enrollment in service, and the probative 
evidence clearly and unmistakably establishes that the 
preexisting hypertension was not permanently aggravated 
during active service.

The Board notes that it is not necessary to address the issue 
of aggravation under the provisions of 38 U.S.C.A. § 1153 and 
38 C.F.R. § 3.306(b).  This statute and regulation do not 
apply to this case because the Board has determined under 38 
U.S.C.A. § 1111 that the evidence clearly and unmistakably 
demonstrates that the Veteran's hypertension was not 
aggravated by active service.  See VAOPGCPREC 3-2003.  The 
Board concludes that the Veteran's hypertension was not 
present during or within one year of his first period of 
active duty, it pre-existed his second period of active 
service and it was not aggravated during that latter period 
of service.  38 U.S.C.A. §§ 1101, 1110, 1111; 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for hypertension.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D.  Glaucoma

Factual Background

The Veteran's DD Form 214, Report of Separation From Active 
Duty, shows that he served in the United States Navy from 
January 1974 to January 1978.  In regard to his Military 
Occupational Specialty (MOS), the related civilian occupation 
was electronics, mechanics.  Service records reflect that the 
Veteran had a second period of active military service from 
October 2001 to May 2002, and that he had periods of service 
in the Navy Reserves.     

The Veteran's service treatment records from his first period 
of active service, from January 1974 to January 1978, are 
negative for any complaints or findings of glaucoma.  The 
records reflect that in January 1978, the Veteran underwent a 
separation examination.  At that time, his eyes were 
clinically evaluated as normal.   

Private medical records, dated from March 1982 to January 
1997, show that in March 1982, the Veteran was diagnosed with 
open angle glaucoma and pigmentary glaucoma.  The remaining 
records show intermittent treatment for the Veteran's 
glaucoma.  

Reserve service treatment records show that in August 1988, 
the Veteran underwent a physical examination.  At that time, 
he stated that he had eye problems.  Specifically, he noted 
that in November 1982, he was involved in an automobile 
accident and suffered a retinal detachment.  He subsequently 
underwent surgery to repair the damage.  The examiner noted 
that there were scars associated with the laser repair that 
were well healed and not considered disabling.  

Additional private medical records, dated from March 1999 to 
March 2007, show intermittent treatment for the Veteran's 
diagnosed glaucoma.  

The Veteran's service treatment records from his second 
period of active service, from October 2001 to May 2002, are 
negative for any complaints or findings of glaucoma.  In May 
2002, the Veteran underwent a demobilization examination.  In 
response to the question of whether the Veteran had lack of 
vision in either eye, the Veteran responded "no."  In 
response to the question of what the state of his overall 
health was when compared to his last medical 
assessment/physical examination, he replied "the same."  In 
response to the question as to whether he had been treated by 
a health care provider, admitted to a hospital, or had 
surgery since his last medical assessment/physical 
examination, the Veteran responded "no."

In May 2003, the Veteran filed a claim of entitlement to 
service connection for glaucoma.  

In July 2003, the Veteran underwent a VA eye examination.  At 
that time, the examiner stated that the Veteran had a history 
of glaucoma, diagnosed by a private physician in 1980-1982.  
The examiner also noted that the Veteran had a history of a 
car accident in 1982, which resulted in retinal detachment 
and a traumatic cataract in the left eye.  Following the 
physical examination, the Veteran was diagnosed with 
glaucoma.  

By a May 2004 rating action, the RO denied service connection 
for glaucoma.  In the Veteran's July 2004 notice of 
disagreement, he stated that he had been receiving treatment 
for his glaucoma prior to his second period of active 
service.  The Veteran indicated that during his second period 
of service, he had his physician mail his medication to him 
while he was abroad.  According to the Veteran, upon his 
return to the United States, he saw his physician and was 
told that his glaucoma had worsened.  

In an April 2008 statement, the Veteran maintained that his 
currently diagnosed glaucoma was related to in-service 
exposure to radio frequency (RF) radiation/energy.  According 
to the Veteran, during his first period of active service, 
from January 1974 to January 1978, he served aboard the USS 
Midway and worked in the Electronic Counter Measure Shop 
where he was exposed to RF radiation/energy in the 6 kilowatt 
and above range.  That occurred because it was a common 
practice to transmit "with or without a dummy load."  The 
Veteran noted that he had no family history of glaucoma.  He 
reported that his research showed that there was a link 
between high levels of RF radiation/energy and glaucoma.  In 
support of his claim, he submitted a computer printout from 
the Communications Workers of America (CWA) which discussed 
microwave and radio frequency radiation.  In the printout, it 
was noted that radio frequency, i.e., microwave and radio 
wave radiation, was a specific component of the 
electromagnetic spectrum.  It was also reported that there 
was substantial scientific data that established negative 
health effects associated with microwave radiation.  For 
example, it had been demonstrated that microwave radiation 
may cause eye damage.     

In the July 2009 videoconference hearing, the Veteran 
testified that he was initially diagnosed with glaucoma in 
1982.  He maintained that his glaucoma was related to his in-
service exposure to RF radiation/energy.  When asked if he 
had been assigned a dosimetry badge or anything to measure 
radiation during service, he responded "no."  




Analysis

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for glaucoma, to 
include as due to exposure to his claimed ionizing radiation.   

In this case, the Veteran maintains that during his first 
period of service, he was exposed to ionizing radiation, and 
that his currently diagnosed glaucoma is related to his in-
service radiation exposure.  He also contends that his pre-
existing glaucoma was aggravated by his second period of 
active service.  In this regard, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, when the determinative 
issues involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  As noted above, the evidence does not 
show that the Veteran possesses medical expertise, nor is it 
contended otherwise.  Therefore, his opinion that his 
currently diagnosed glaucoma is related to his claimed in-
service radiation exposure, and that his pre-existing 
glaucoma was aggravated by his second period of active 
service, is not competent evidence.  

The Board recognizes that the evidence of record also 
includes lay statements from the Veteran's friends.  To the 
extent such statements are offered to establish that the 
Veteran's glaucoma is related to his period(s) of service, 
and/or that his pre-existing glaucoma was aggravated by 
service, such statements do not constitute competent evidence 
with respect to medical diagnosis, nexus or aggravation.  As 
lay people without medical expertise, they are not qualified 
to offer evidence that requires medical knowledge such as a 
diagnosis or opinion as to the cause of a disability.  See 
Espiritu, 2 Vet. App. at 492, 494; Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).

In regard to the Veteran's contention that during his first 
period of service, from January 1974 to January 1978, he was 
exposed to RF radiation/energy while working in the 
Electronic Counter Measure Shop aboard the USS Midway, and 
that due to his in-service radiation exposure, he later 
developed glaucoma, the Board notes that the service 
treatment records from the Veteran's first period of active 
service are negative for any complaints or findings of 
glaucoma.  In the Veteran's January 1978 separation 
examination, the Veteran's eyes were clinically evaluated as 
normal.  The first evidence of a diagnosis of glaucoma is in 
March 1982, over four years after the Veteran's separation 
from the military.  Private medical records show that in 
March 1982, the Veteran was diagnosed with open angle 
glaucoma and pigmentary glaucoma.  With respect to negative 
evidence, the Court has held that the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub. 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), 
[it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered 
in weighing the evidence].

In this case, there is no competent medical evidence of 
record which links the Veteran's currently diagnosed glaucoma 
to either of his periods of active military service.  The 
Board recognizes the Veteran's contention that he was exposed 
to ionizing radiation during his first period of service and 
that such exposure caused him to develop glaucoma.  In this 
regard, the evidence of record does not confirm that the 
Veteran was exposed to ionizing radiation.  For example, 
there is no indication that he was issued a radiation film 
badge or that there is a service occupational exposure record 
that documents such exposure.  The Veteran's MOS was 
apparently related to electronics; however, his service 
personnel records are negative for any documentation of in-
service exposure to ionizing radiation.  Even assuming, 
without deciding, that the Veteran was in fact exposed to 
such radiation during his active service, his claim still 
would fail, as glaucoma does not fall on the list of diseases 
specific to radiation-exposed veterans, pursuant to 38 C.F.R. 
§ 3.309(d), nor is it found on the list of radiogenic 
diseases that warrant presumptive service connection under 
38 C.F.R. § 3.311(b)(2).  The Veteran further has not "cited 
or submitted competent scientific or medical evidence that 
the claimed condition is a radiogenic disease," according to 
38 C.F.R. § 3.311(b)(4).  As explained below, the computer 
printout from the Communications Workers of America submitted 
by the Veteran does not specifically show that glaucoma is a 
radiogenic disease.  In the absence of such evidence, service 
connection is not warranted on these presumptive bases.      

With respect to the computer printout from the Communications 
Workers of America, which discussed microwave and radio 
frequency radiation, and potential eye problems from such 
radiation, submitted by the Veteran, the Court has held that 
a medical article or treatise can provide support, but that 
such must be combined with an opinion of a medical 
professional and be reflective of the specific facts of a 
case as opposed to a discussion of generic relationships.  
Sacks v. West, 11 Vet. App. 314, 316- 17 (1998); see Wallin 
v. West, 11 Vet. App. 509, 514 (1998) (medical treatise 
evidence discussed generic relationships with a degree of 
certainty to establish a plausible causality of nexus); see 
also Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this 
case, the submitted article primarily focuses on microwave 
and radio frequency radiation and the possibility that such 
radiation may caused eye damage.  However, the article is 
very general in nature and does not include consideration of 
any facts specific to the Veteran's circumstances.  The 
article is negative for any evidence of a specific link 
between glaucoma and ionizing radiation.  As such, the 
article, standing alone, is insufficient to show that the 
Veteran's glaucoma is related to his period(s) of active 
military service, to include any in-service ionizing 
radiation.  

As such, the fact remains that there is no competent evidence 
on file linking the Veteran's glaucoma to service or to any 
incident of service, including claimed in-service exposure to 
ionizing radiation, despite his assertions that such a causal 
relationship exists.  

In the alternative, the Veteran has also maintained that he 
had glaucoma prior to his second period of active service and 
that his pre-existing glaucoma was aggravated during his 
second period of service.  In this regard, the Board notes 
that the Veteran's service treatment records for his second 
period of active service, from October 2001 to May 2002, do 
not include his enlistment examination.  Thus, the Veteran is 
entitled to a presumption of soundness at service entrance.  
The initial question, therefore, is whether the evidence 
clearly and unmistakably demonstrates that the Veteran's 
glaucoma pre-existed his second period of active service.  
See VAOPGCPREC 3-2003; see also Wagner, supra.

Private medical records show that in March 1982, the Veteran 
was diagnosed with open angle glaucoma and pigmentary 
glaucoma.  Moreover, additional private medical records show 
continued intermittent treatment for the Veteran's glaucoma 
up until his re-enlistment in October 2001.      

In light of the above, the Board finds that there is clear 
and unmistakable evidence that the Veteran's glaucoma existed 
prior to his entry into his second period of active service 
from October 2001 to May 2002.  The next question for the 
Board is whether the evidence clearly and unmistakably 
demonstrates that the Veteran's glaucoma was not aggravated 
by service.  In this regard, the Veteran's service treatment 
records from his second period of active service are negative 
for any complaints or findings of glaucoma.  In May 2002, the 
Veteran underwent a demobilization examination.  At that 
time, he denied any lack of vision in either eye.  In 
response to the question of what the state of his overall 
health was when compared to his last medical 
assessment/physical examination, he replied "the same."  
Moreover, in response to the question as to whether he had 
been treated by a health care provider, admitted to a 
hospital, or had surgery since his last medical 
assessment/physical examination, the Veteran responded 
"no."

In July 2003, the Veteran underwent a VA eye examination.  
Following the physical examination, he was diagnosed with 
glaucoma.  

In light of the above, given that the Veteran's service 
treatment records from his second period of active service 
are negative for any specific treatment for the Veteran's 
glaucoma, and given that the post-service medical evidence 
only shows continuing treatment for the Veteran's glaucoma, 
without any worsening, the Board finds that the evidence of 
record does not indicate that the Veteran's glaucoma, which 
existed prior to his second period of active service, 
increased in severity during, or due, to service.  The Board 
recognizes that in the Veteran's July 2004 notice of 
disagreement, he stated that his private physician had told 
him that his glaucoma had worsened since his return to the 
United States after being stationed abroad.  However, in this 
regard, lay statements as to what a doctor said are not 
competent evidence.  See Warren v. Brown, 6 Vet. App. 4 
(1993); see also 38 C.F.R. § 3.159(a)(2) (2008).  See also 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Dean v. Brown, 
8 Vet. App. 449 (1995).  Therefore, the Board finds that the 
evidence of record does not indicate that the Veteran's 
glaucoma, which existed prior to his second period of active 
service, increased in severity during, or due, to service.  
Thus, the Board concludes that the Veteran's glaucoma clearly 
and unmistakably was not aggravated in service.

The Court has stated that the standard of proof for rebutting 
the presumption of soundness is not merely evidence that is 
cogent and compelling, i.e., a sufficient showing, but 
evidence that is clear and unmistakable, i.e., undebatable.  
See Cotant v. Principi, 17 Vet. App. 116, 132, citing 
Vanerson v. West, 12 Vet. App. 254, 261 (1999).  Further, the 
implementing regulation pertaining to evidence that rebuts 
the presumption of soundness equates clear and unmistakable 
evidence to that which is obvious and manifest.  38 C.F.R. § 
3.304.

For the reasons discussed above, the Board finds that when 
the evidence is viewed as a whole, it is obvious that the 
Veteran had glaucoma prior to his second period of active 
service and that it did not increase in severity during or as 
a result of service.  The Board therefore finds that the 
probative evidence clearly and unmistakably establishes that 
the Veteran's glaucoma existed before examination, 
acceptance, and enrollment in service, and the probative 
evidence clearly and unmistakably establishes that the 
preexisting glaucoma was not permanently aggravated during 
active service.

The Board notes that it is not necessary to address the issue 
of aggravation under the provisions of 38 U.S.C.A. § 1153 and 
38 C.F.R. § 3.306(b).  This statute and regulation do not 
apply to this case because the Board has determined under 38 
U.S.C.A. § 1111 that the evidence clearly and unmistakably 
demonstrates that the Veteran's glaucoma was not aggravated 
by active service.  See VAOPGCPREC 3-2003.  The Board 
concludes that glaucoma pre-existed active service and was 
not aggravated during active service.  38 U.S.C.A. §§ 1110, 
1111; 38 C.F.R. §§ 3.303, 3.304.

In light of the above, the Board finds that the preponderance 
of the evidence is against the claim for service connection 
for glaucoma, to include as due to exposure to ionizing 
radiation.  In reaching this decision, the Board considered 
the doctrine of reasonable doubt.  However, since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert, 1 Vet. 
App. at 49.   

E.  Gout

Factual Background

The Veteran's service treatment records from his first period 
of active service, from January 1974 to January 1978, are 
negative for any complaints or findings of gout.  The records 
show that in January 1978, the Veteran underwent a separation 
examination.  At that time, the Veteran's upper and lower 
extremities, and feet were clinically evaluated as 
"normal."  

The Veteran's service treatment records from his second 
period of active service, from October 2001 to May 2002, are 
also negative for any complaints or findings of gout.  In May 
2006, he underwent a demobilization examination.  At that 
time, he denied having swollen or painful joints.  He also 
denied having arthritis, rheumatism, or bursitis.  In 
response to the question of whether he had suffered from any 
injury or illness while on active duty for which he did not 
seek medical care, he responded "no."      

In May 2003, the Veteran filed a claim of entitlement to 
service connection for gout.  

In July 2003, the Veteran underwent a VA examination.  At 
that time, he stated that he had experienced gout for the 
last 10 years, primarily in the large toes of both feet.  
According to the Veteran, the gout would come and go.  He 
indicated that he started taking medication for his gout one 
year ago.  The Veteran noted that he had minimal discomfort 
in his feet.  The physical examination of the Veteran's feet 
showed that there was mild bilateral hallux valgus with some 
bunion formation in both metatarsophalangeal joints of the 
great toes, bilaterally.  The assessment was of gout, under 
treatment.  

In a private medical statement from Dr. V.B., dated in 
September 2003, Dr. B. stated that the Veteran had not been 
found to have gout.

In a letter from Ms. M.M., dated in October 2008, Ms. M. 
stated that she had known the Veteran since 1972.  She 
indicated that while the Veteran was stationed in Japan in 
2001, he informed her that he was having problems with his 
feet and that his doctor had told him that he was suffering 
from gout.  

In the July 2009 videoconference hearing, the Veteran 
testified that he was initially diagnosed with gout in the 
late 1980's.  He stated that after he was re-activated in 
October 2001, he had to wear combat boots on a daily basis, 
which aggravated his gout.  According to the Veteran, he 
eventually sought medical treatment and he was placed on 
light duty for approximately one week.  The Veteran indicated 
that although the gout subsided, he developed chronic pain in 
his feet.  He reported that he took medication in order to 
control his symptoms.    

Analysis

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for gout.

The Veteran's service treatment records from his first period 
of active service, from January 1974 to January 1978, are 
negative for any complaints or findings of gout.  In 
addition, in the Veteran's January 1978 separation 
examination, the Veteran's upper and lower extremities, and 
feet were all clinically evaluated as "normal."    

The Board recognizes that the Veteran maintains that he was 
diagnosed with gout prior to his second period of service, 
from October 2001 to May 2002.  However, the Board observes 
that there is no medical evidence of record showing that the 
Veteran had gout prior to his re-enlistment in October 2001.  
In addition, the Veteran's service treatment records from his 
second period of active service do not include his enlistment 
examination.  Thus, given that there is no evidence showing 
that the Veteran's gout pre-existed his second period of 
service, he is entitled to a presumption of soundness at 
service entrance.  

The first evidence of a diagnosis of gout is in July 2003, 
over 25 years after the Veteran's separation from his first 
period of service, and over one year after his discharge from 
his second period of service.  In the Veteran's July 2003 VA 
examination, he was diagnosed with gout.  With respect to 
negative evidence, the Court has held that the fact that 
there was no record of any complaint, let alone treatment, 
involving the veteran's condition for many years could be 
decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub. nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000), [it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered 
in weighing the evidence].

In this case, there is no medical evidence or competent 
opinion of record which links the Veteran's gout to either 
period of his active military service.  The only evidence of 
record supporting the Veteran's claim is his own lay opinion, 
and the lay opinion from his friend, Ms. M., that he 
currently has gout that was incurred in or aggravated by his 
period(s) of active military service.  However, the Court has 
held that lay persons, such as the veteran and his friend, 
are not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of disability.  See Espiritu, supra.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained clinician.  
Because the Veteran and his friend are not medical 
professionals, they are not competent to provide an opinion 
on the diagnosis or etiology of his gout.  Espiritu, supra; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board recognizes the Veteran's contention that his gout 
pre-existed his second period of active military service and 
was aggravated thereby.  In this regard, as stated above, 
there is no medical evidence of record showing that the 
Veteran had gout prior to his re-enlistment in October 2001.  
However, even assuming arguendo that the Veteran's gout pre-
existed service, there is still no competent medical evidence 
of record to suggest that the Veteran's pre-existing gout was 
aggravated during his second period of active service.  The 
Veteran's service treatment records from his second period of 
service are negative for any complaints or findings of gout.  
Under these circumstances, there is no basis to find that any 
diagnosed gout that may have pre-existed service was 
aggravated therein.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for gout.  As the preponderance of the 
evidence is against the Veteran's claim, the doctrine of 
reasonable doubt is not applicable and the claim must be 
denied. 38 U.S.C.A. § 5107(b); see also, e.g. Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); 
Gilbert, 1 Vet. App. at 49, 56.  

F.  Residuals of a Left Knee Injury with a Contusion

Factual Background

The service treatment records from the Veteran's first period 
of active service, from January 1974 to January 1978, are 
negative for any complaints or findings of a left knee injury 
or disability.  The records show that in January 1978, the 
Veteran underwent a separation examination.  At that time, 
the Veteran's lower extremities were clinically evaluated as 
normal.  

The Veteran's service treatment records from his second 
period of active service, from October 2001 to May 2002, are 
negative for any complaints or findings of a left knee injury 
or disability.  The records show that in February 2002, the 
Veteran was treated for a painful left foot.  At that time, 
he noted that he had kicked a bed post about one and a half 
weeks ago and his left foot subsequently became swollen. The 
physical examination showed that the Veteran had edema at his 
left big toe.  The assessment was of a sprain.  An x-ray of 
the Veteran's left foot was reported to show no sign of 
cortical defect.  Joint line was intact and there was soft 
tissue edema.  The Veteran was placed on a "rest" profile, 
given an ace wrap, and was told to elevate his foot.  The 
records also reflect that in April 2002, the Veteran was 
treated for a left ankle sprain.  At that time, it was 
reported that the Veteran had experienced an inversion ankle 
injury four days ago.  The Veteran had swelling and bruising 
at the lateral and medial ankle.  In May 2002, the Veteran 
underwent a demobilization examination.  At that time, he 
denied any bone, joint, or other deformity.  He also denied 
any "trick" or locked knee.  In response to the question of 
whether the Veteran had suffered from any injury or illness 
while on active duty for which he did not seek medical care, 
the Veteran responded "no."  

In May 2003, the Veteran filed a claim of entitlement to 
service connection for a left knee disability.  

A VA examination was conducted in July 2003.  At that time, 
the Veteran stated that while he was stationed in Japan, he 
slipped and fell and injured his left knee.  According to the 
Veteran, at present, his left knee would "pop" and was 
often stiff.  The physical examination of the Veteran's left 
knee showed that there was no obvious tenderness, swelling, 
or laxity.  There was also no atrophy of the leg.  There was 
a full range of motion with extension and flexion of the left 
knee.  There was mild subpatellar crepitus.  The assessment 
was of a left knee sprain and contusion.         

In a private medical statement from Dr. V.B., dated in 
September 2003, he noted that the Veteran had not been found 
to have a left knee condition.  

In the July 2009 videoconference hearing, the Veteran 
testified that while he was stationed in Japan during his 
second period of active duty, he slipped and fell and twisted 
his ankle.  The Veteran maintained that at the time of his 
ankle injury, he also injured his left knee.  He reported 
that following his left knee injury, he developed chronic 
pain in his left knee.      




Analysis

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for the residuals of a 
left knee injury with a contusion.  

In this case, the Veteran contends that during his second 
period of active service, he fell and injured both his left 
ankle and his left knee.  He maintains that after his left 
knee injury, he developed chronic pain in his left knee.  

Upon a review of the Veteran's service treatment records from 
his second period of active service, from October 2001 to May 
2002, while the records are negative for any complaints or 
findings of a left knee injury or disability, the records do 
confirm that he injured his left ankle in April 2002.  At 
that time, he was diagnosed with a left ankle sprain.  
However, even accepting as true that the Veteran had a left 
knee injury during service, the fact remains that the service 
treatment records are negative for a diagnosis of a left knee 
disability, to include residuals of the claimed injury.  In 
addition, upon the Veteran's May 2002 demobilization 
examination, the Veteran denied any bone, joint, or other 
deformity.  He also denied any "trick" or locked knee.      

The Board is cognizant of the fact that the Veteran filed a 
claim for service connection for the residuals of a left knee 
injury within one year from his separation from his second 
period of active service.  Such evidence lends some support 
for the allegation of in-service left knee trauma.  However, 
as stated above, the question here, however, is whether he 
currently has a left knee disability that is linked to the 
in-service left knee trauma.  In addition to the fact that 
the service treatment records are negative for any findings 
relating to residuals of a claimed left knee injury, the 
Board specifically notes that the Veteran denied any knee 
problems upon his demobilization examination.  Such evidence 
indicates that whatever manifestations of a left knee injury 
were present during service were acute and transitory and 
resolved with treatment.  This evidence weighs against the 
claim.  

In July 2003, the Veteran underwent a VA examination.  
Although the physical examination was essentially normal and 
showed that the Veteran had a full range of motion of the 
left knee, with no obvious tenderness, swelling, or laxity, 
the examiner, nevertheless, diagnosed the Veteran with a left 
knee sprain and contusion.  Given that the examination was 
essentially normal, it is apparent that the examiner based 
the diagnosis on the history as related by the Veteran.  In 
this regard, a bare transcription of lay history, unenhanced 
by additional comment by the transcriber, is not competent 
medical evidence merely because the transcriber is a health 
care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  The Board is cognizant of Kowalski v. Nicholson, 19 
Vet. App. 171, 179 (2005), wherein the Court held that the VA 
and Board may not simply disregard a medical opinion solely 
on the rationale that the medical opinion was based on a 
history given by the veteran.  See also Coburn v. Nicholson, 
19 Vet. App. 427, 432 (2006). However, in Kowalski, the Court 
also cited its decisions in Swann v. Brown, 5 Vet. App. 229, 
233 (1993) and Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
in reaffirming that in evaluating medical opinion evidence, 
the Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  Here, while the Veteran contends that the in-
service left knee injury resulted in the onset of a chronic 
left knee disability, the service treatment records are 
negative for any left knee disability upon his discharge from 
his second period of service.  Upon the Veteran's May 2002 
demobilization examination, the Veteran denied having any 
problems with his knees.  The clinician from the Veteran's 
July 2003 VA examination failed to note that the Veteran's 
service treatment records, including his May 2002 
demobilization examination, were negative for any findings of 
a left knee disability.  It is for these reasons that the 
Board finds that, to the extent that the examiner from the 
Veteran's July 2003 VA examination diagnosed the Veteran with 
a left knee sprain and contusion, the Board will accept such 
diagnosis as evidence of a current left knee disability, even 
though the physical examination was essentially normal.  
However, to the extent that the diagnosis is offered as 
medical evidence of a link between the Veteran's currently 
diagnosed left knee disability and his period of service, 
specifically his claimed in-service left knee injury, such 
evidence is outweighed by the fact that the Veteran's service 
treatment records, including the Veteran's May 2002 
demobilization examination, are negative for any complaints 
or findings of a left knee disability, to include a left knee 
sprain and contusion.  The examiner from the Veteran's July 
2003 VA examination did not cite to any evidence in the 
record and he offered no rationale for his opinion.  This 
evidence, therefore, is not persuasive evidence that the 
Veteran's currently diagnosed left knee sprain and contusion 
is related to his second period of active service, to include 
his claimed in-service left knee injury.   

The Board has considered the Veteran's contention that he 
currently has a left knee disability that is related to his 
second period of service, specifically to his claimed in-
service left knee injury.  The Veteran is competent as a 
layperson to report that on which he has personal knowledge, 
which would include the alleged in-service injury and his 
subsequent left knee pain.  See Layno, 6 Vet. App. at 465, 
470.  While a layperson is competent to provide evidence on 
the occurrence of observable symptoms during and following 
service, such a layperson is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu, 2 Vet. App. 
at 492.  There is no evidence of record indicating that the 
Veteran has specialized medical training so as to be 
competent to render a medical opinion.  Therefore, his 
opinion that he currently has a left knee disability that is 
related to a claimed in-service left knee injury is not 
competent evidence.

The Board recognizes that the evidence of record also 
includes a lay statement from Ms. M, dated in October 2008, 
in which she stated that the Veteran had called her while he 
was stationed in Japan and informed her that he had injured 
his knee after he slipped on some ice and fell.  Ms. M. also 
noted that following the Veteran's knee injury, he developed 
chronic left knee pain.  To the extent such statements are 
offered to establish that the Veteran currently has a left 
knee disability that is related to his service, specifically 
to his claimed in-service left knee injury, such statements 
do not constitute competent evidence with respect to medical 
diagnosis or nexus.  As a lay person without medical 
expertise, Ms. M. is not qualified to offer evidence that 
requires medical knowledge such as a diagnosis or opinion as 
to the cause of a disability.  See Espiritu, 2 Vet. App. at 
492, 494; Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a finding of a nexus 
between a current left knee disability, to include a left 
knee sprain and contusion, and any incident of service.  In 
reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b); see also, e.g. Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); 
Gilbert, 7 Vet. App. at 49.  


III.  Higher Rating Claim

Factual Background

The Veteran's service treatment records from his first period 
of active service, from January 1974 to January 1978, show 
that in November 1977, the Veteran was treated for a three-
week history of a left groin bulge without any pain.  He was 
diagnosed with a left inguinal hernia.  Subsequently, he 
underwent a left inguinal hernioplasty and was given two 
weeks convalescence.  

In May 2003, the Veteran filed a claim of entitlement to 
service connection for the residuals of a left inguinal 
hernia repair.  

A VA examination was conducted in July 2003.  At that time, 
the Veteran stated that following his left inguinal hernia 
repair, he continued to have some discomfort in the groin 
region.  The Veteran noted that he avoided lifting more than 
50 pounds due to the pain sensation in the groin when he 
lifted that amount.  He denied having a recurrent hernia or 
numbness in the area.  The physical examination of the 
Veteran's groin showed that there was a 10 centimeter oblique 
scar on the left groin.  No obvious hernias were felt.  The 
diagnosis was of status-post inguinal hernia repair with 
residual discomfort.  

In a private medical statement from Dr. V.B., dated in 
September 2003, he noted that the Veteran had not been found 
to have a hernia.  

In a January 2004 rating action, the RO granted the Veteran's 
claim of entitlement to service connection for status-post 
inguinal hernia repair with residual discomfort.  The RO 
assigned a noncompensable disability rating under Diagnostic 
Code 7338, effective from June 1, 2002, for the Veteran's 
service-connected residuals of a hernia repair.      

A VA examination was conducted in September 2007.  At that 
time, the Veteran stated that following his surgery for a 
left inguinal hernia repair, he had developed chronic left 
inguinal pain.  The Veteran indicated that his pain was 
aggravated whenever he lifted anything over 25 pounds.  He 
described the pain as a "deep ache," with an intensity of a 
7 on a scale from 1 to 10.  After he stopped what he was 
doing, the pain intensity decreased to a 4 or 5, but the pain 
lingered for days.  Aggravating factors included lifting, 
playing vigorous sports such as basketball, and straining to 
have a bowel movement.  Alleviating factors included stopping 
the insulting activity, rest, and non-steroidal anti-
inflammatory drugs (NSAIDs).  The Veteran stated that he was 
currently working as a manager and that he had not lost any 
time from work due to his residuals of a left inguinal hernia 
repair.  

The physical examination showed that the Veteran did not have 
a fistula.  There was no abdominal mass and no abdominal 
tenderness.  The Veteran ambulated without assistance.  The 
Veteran's abdomen was flat, symmetrical, with no ventral or 
umbilical hernia.  There were no marked pulsations or visible 
peristasis.  Bowel sounds were active.  There was mild 
guarding and no tenderness, organomegaly, or masses.  
Examination of the inguinal area showed that there was a 
well-healed 10 centimeter oblique surgical scar in the left 
inguinal area.  There was moderate tenderness over the scar 
and the inguinal area to light palpation.  There was no 
obvious bulging with the Veteran standing and asked to cough 
and bear down.  At the time of the examination, the Veteran 
had an ultrasound taken.  The ultrasound was reported to be 
negative and no hernia was identified by ultrasound.  
Following the physical examination and a review of the 
ultrasound report, the examiner diagnosed the Veteran with 
left inguinal hernioplasty for indirect high hernia.  The 
examiner noted that the Veteran had subjective complaints of 
intermittent tenderness associated with lifting and 
straining.  According to the examiner, the Veteran had a 
sedentary job which did not require any heavy lifting or 
physical activity, and, as such, his residuals of a left 
inguinal hernia repair did not have any significant effects 
on his employment.  The Veteran's service-connected residuals 
of a left inguinal hernia repair did, however, have an effect 
on his usual daily activities.  If the Veteran had to perform 
any activities which required heavy lifting, he hired someone 
else to do the job.       

By a November 2007 rating action, the RO granted service 
connection for a scar, status post left inguinal hernia 
repair.  At that time, the RO assigned a separate 10 percent 
disability rating under Diagnostic Codes 7338-7804 for a 
painful scar, status post left inguinal hernia repair, 
effective from June 1, 2002.  

In the July 2009 videoconference hearing, the Veteran stated 
that he had chronic pain in the area of his left inguinal 
hernia repair.  He indicated that his pain was aggravated if 
he lifted anything over 8 or 9 pounds.  The pain was also 
aggravated if he tried to bend or stoop.  According to the 
Veteran, due to the pain, his activities of daily living had 
been restricted.  He could no longer play basketball or go 
jogging.        

Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2008), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008). Pertinent regulations do not require 
that all cases show all findings specified by the Rating 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with the impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2008).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, as in 
this case, is an original claim as opposed to a new claim for 
increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id.  

The Veteran's residuals of a left inguinal hernia repair are 
evaluated pursuant to 38 C.F.R. § 4.114, Diagnostic Code 
7338, which provides that a noncompensable rating is assigned 
where the hernia is small, reducible, or without true hernia 
protrusion, or not operated but remedial.  A 10 percent 
evaluation will be assigned where it is postoperative 
recurrent, readily reducible and well supported by truss or 
belt.  A 30 percent evaluation will be assigned where it is 
small, postoperative recurrent or unoperated irremediable, 
not well supported by truss, or not readily reducible.  A 60 
percent evaluation will be assigned where it is large, 
postoperative, recurrent, not well supported under ordinary 
conditions and not readily reducible when considered 
inoperable.  38 C.F.R. § 4.114, Diagnostic Code 7338 (2008).

In this case, the Veteran maintains that his current rating 
is not high enough in light of the disability that his 
service-connected residuals of a left inguinal hernia repair 
cause him.  The Veteran states that he has chronic pain in 
the area of his hernia repair.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu, 2 Vet. App. 
at 492. 

Based upon a review of the evidence of record, the Board 
finds that a compensable rating for the residuals of a left 
inguinal hernia repair is not warranted.  The Veteran has 
undergone two VA examinations during the course of the 
appeal.  See examination reports dated in July 2003 and 
September 2007.  The results of each are similar.  The 
Veteran underwent a left inguinal hernia repair in November 
1977.  Since that time, he has experienced pain at the hernia 
repair site.  In the July 2003 VA examination report, the 
diagnosis was of status-post inguinal hernia repair with 
residual discomfort.  In the September 2007 VA examination 
report, the diagnosis was left inguinal hernioplasty for 
indirect high hernia, and the examiner noted that the Veteran 
had subjective complaints of intermittent tenderness 
associated with lifting and straining.  

The aforementioned VA examinations have also confirmed that 
there has been no recurrent inguinal hernia noted at any 
time.  In the July 2003 VA examination, no hernia was felt.  
In addition, in the September 2007 VA examination, an 
ultrasound was negative and no hernia was identified.  
Moreover, there was no obvious bulging with the Veteran 
standing.  Thus, the Veteran has not been required to use 
belts or trusses to contain recurring inguinal hernias.  The 
Board observes that the Veteran has not alleged such 
recurrence.  Therefore, there is no evidence of a 
postoperative recurrent, readily reducible hernia on the 
left, well supported by a truss or belt.  Accordingly, the 
Board finds that there is no basis on which to grant a 
compensable evaluation under Diagnostic Code 7338 for the 
Veteran's service-connected residuals of a left inguinal 
hernia repair.  

The Board acknowledges the Veteran's subjective complaints of 
pain in the left groin area.  In this regard, the Veteran is 
competent to report his symptoms, and is found to be 
credible.  However, in light of the objective findings 
discussed above, a compensable rating is not possible under 
Diagnostic Code 7338.  There are no other relevant Diagnostic 
Codes for consideration.

The Board also recognizes that in the Veteran's September 
2007 VA examination, the examiner noted that the Veteran had 
a well-healed 10 centimeter surgical scar in the left 
inguinal area that was moderately tender.  However, the Board 
notes that the RO has already granted a separate 10 percent 
disability rating for a painful scar, status post left 
inguinal hernia repair, effective from June 1, 2002.     

In light of the above, the Board finds that the 
noncompensable evaluation in effect for the Veteran's 
service-connected residuals of a left inguinal hernia repair 
is appropriate, and entitlement to an initial compensable 
evaluation for residuals of a left inguinal hernia repair is 
not warranted.  A compensable disability evaluation is not 
warranted for any part of the period of time at issue.  See 
Fenderson, 12 Vet. App. at 119.  The Board again 
parenthetically notes that the Veteran is in receipt of a 10 
percent rating for the left inguinal surgical scar under 
38 C.F.R. § 4.118, Diagnostic Code 7804, which is not at 
issue here.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert, 
supra; Ortiz, supra.


IV.  Extraschedular Rating

The Board has considered the potential application of various 
provisions of Title 38 of the Code of Federal Regulations, 
whether or not the veteran raised them, including § 
3.321(b)(1), which governs extraschedular ratings.  The 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  There has been no showing by the 
Veteran that his service- connected residuals of a left 
inguinal hernia repair have necessitated any let alone 
frequent hospitalizations beyond that contemplated by the 
rating schedule or has caused a marked interference with 
employment or other such factors.  In the September 2007 VA 
examination, the examiner specifically noted that he Veteran 
had a sedentary job which did not require any heavy lifting 
or physician activity, and, as such, his residuals of a left 
inguinal hernia repair did not have any significant effects 
on his employment.  In addition, the examiner reported that 
according to the Veteran, he had not lost any time from work 
due to his residuals of a left inguinal hernia repair.  In 
the absence of such factors, the criteria for submission for 
assignment of an extraschedular rating for his residuals of a 
left inguinal hernia repair pursuant to 38 C.F.R. § 
3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER

Service connection for the residuals of a left shoulder 
strain, with acromial-clavicular separation and ossification 
of joint tendon (calcific tendonitis), is granted.   

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for glaucoma, to include as 
due to exposure to ionizing radiation, is denied.     

Entitlement to service connection for gout is denied.  

Entitlement to service connection for the residuals of a left 
knee injury with a contusion is denied.

Entitlement to an initial compensable rating for the 
residuals of a left inguinal hernia repair is denied.


REMAND

As explained in the Introduction of this decision, by a March 
2009 rating decision, the RO denied the Veteran's claim of 
entitlement to service connection for a left eye cataract.  
The Veteran filed a timely NOD in April 2009.  The RO has not 
yet issued an SOC with respect to the aforementioned service 
connection issue.  Under these circumstances, the Board must 
remand this issue so that the RO can provide the Veteran an 
SOC, and afford him an opportunity to perfect an appeal 
thereafter by filing a timely substantive appeal.  Manlincon, 
12 Vet. App. at 238.    

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue an SOC to the 
Veteran that addresses the issue of 
entitlement to service connection for a 
left eye cataract.  The Veteran should 
also be informed of the requirements to 
perfect his appeal with respect to this 
issue.  If, and only if, the Veteran 
perfects an appeal by the submission of a 
timely substantive appeal, this issue 
should be returned to the Board for 
appellate review.  38 C.F.R. §§ 20.202, 
20.302 (2008).    

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


